Order unanimously modified upon the facts in accordance with the memorandum, and as modified affirmed, with costs to petitioner-cross-appellant, Arlein Lasda. Memorandum: The evidence completely meets the requirement that it be “ entirely satisfactory ” (see Matter of Rebmann v. Muldoon, 23 A D 2d 163; Matter of Commissioner of Welfare of City of N. Y. v. Fields, 25 A D 2d 504), although sharply disputed (see Matter of Kiamos v. Chiladakis, 25 A D 2d 647), and amply supports the finding that respondent-appellant is the father of the child in question. The evidence of respondent's assets and standard of living indicates that the weekly support award of $15 is insufficient, and we increase it to the sum of $20. We take note of the protracted adjournments during the course of the trial of this case, and express our disapproval of such unnecessary piecemeal trial of cases. (Appeals from order of Onondaga Family Court in filiation and support proceeding.) Present— Goldman, J. P., Del Vecchio, Marsh, Witmer and Henry, JJ.